Title: Susanna Clarke Copley to Abigail Adams, 20 August 1800
From: Copley, Susanna Clarke
To: Adams, Abigail


				
					My Dear Madam
					London August 20 1800
				
				I take the liberty of addressing a few lines to you, knowing from the Friendship with which you have honord myself, and Family; that it will not be thought an intrusion by you, and I take leave Madam to assure you that it ever makes me happy to hear of your health, and of the welfare of yourself, and Family, and that this Circle in George street are much intrested at this time, for Mr: Adams’ success in the ensueing Election for President of the United states, our good wishes for the prosperity of America cannot cease, at this time it has an additional attraction: we being called to commit to its protection a Friend mot Dear to us— I intended this Letter to have gone with my Daughter, but my Feelings where too much disturbed at that time—
				and I now Madam take the liberty to recommend her to your kind notice, it alleviates my Feelings when I reflect that she will meet with many Valuable Friends from whom she will receive attention, and who will make her native country pleasant to her, and for whom I have the strongest reasons to retain the greatest esteem
				It would give me much pleasure to hear from you when you may be at leasure, when Mr: John Adams was in London he flatterd me with this hope, but am sensible that your time is very importantly occupied, and will not intrude farther than to assure you Madam, that my best wishes for the health and happiness of your self and Family attend you— / and that I am with the highest / sentiments of esteem, and respect / Your Most Obedient Hume. Sernt:
				
					S: Copley—
				
			